              Case 2:18-cr-00422-SMB Document 1116 Filed 01/25/21 Page 1 of 5




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17
17
                                     IN THE UNITED STATES DISTRICT COURT
18
18
                                           FOR THE DISTRICT OF ARIZONA
19
19
20
20   United States of America,                           NO. CR-18-00422-PHX-SMB
21
21                            Plaintiff,                 DEFENDANTS’ SUPPLEMENT TO
22   vs.                                                 MOTION TO CONTINUE TRIAL
22
23
23   Michael Lacey, et al.,                              (Oral argument requested)
24
24                       Defendants.
25
25
26
26
27
27
28
28


                    DEFENDANTS’ SUPPLEMENT TO MOTION TO CONTINUE TRIAL
            Case 2:18-cr-00422-SMB Document 1116 Filed 01/25/21 Page 2 of 5




     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
1
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
2    Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
3    DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
4
     Los Angeles, California 90067-2561
5    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
6    glincenberg@birdmarella.com
7    aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
8    Attorneys for John Brunst
9    Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12   bf@federlawpa.com
13   Attorney for Scott Spear

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20   JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23   joy.bertrand@gmail.com
24   Attorney for Joye Vaught

25
26
27
28                                                ii

                      DEFENDANTS’ SUPPLEMENT TO MOTION TO CONTINUE TRIAL
              Case 2:18-cr-00422-SMB Document 1116 Filed 01/25/21 Page 3 of 5




 1           On January 19, 2021, Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear,
 2   Andrew Padilla, and Joye Vaught (“Defendants”), by and through their undersigned attorneys, moved
 3   for an order continuing the trial date from April 12, 2021, to September 20, 2021, because of the
 4   ongoing coronavirus pandemic and because the Ninth Circuit had recently scheduled oral argument
 5   for March 3, 2021 on Defendants’ petition for a writ of mandamus regarding their Motion to Recuse
 6   (“Motion”). (See Doc. 1112.) The Motion did not state the government’s position with respect to
 7   the continuance. Defense counsel has conferred with the government. The government has
 8   indicated that it would not oppose a continuance on the basis of the coronavirus pandemic, but was
 9   in the process of researching its position on the length of the continuance needed, and would convey
10   that position in its forthcoming submission.
11
             RESPECTFULLY SUBMITTED this 25th day of January, 2021,
12

13                                            Paul J. Cambria, Jr.
14                                            Erin E. McCampbell
                                              LIPSITZ GREEN SCIME CAMBRIA LLP
15
                                              By:      /s/ Paul J. Cambria, Jr.
16                                                     Paul J. Cambria, Jr.
17                                                     Attorneys for Michael Lacey

18   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Jan. 2020) § II (C)
     (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing is submitted,
19
     concur in the filing’s content and have authorized its filing.
20

21

22
                                              Thomas H. Bienert, Jr.
23                                            Whitney Z. Bernstein
                                              BIENERT KATZMAN, PLC
24

25
                                              By:      /s/ Whitney Z. Bernstein
                                                       Whitney Z. Bernstein
26                                                     Attorneys for James Larkin
27

28
                                                          1
                     DEFENDANTS’ SUPPLEMENT TO MOTION TO CONTINUE TRIAL
     Case 2:18-cr-00422-SMB Document 1116 Filed 01/25/21 Page 4 of 5




                           Gary S. Lincenberg
 1
                           Ariel A. Neuman
 2                         Gopi K. Panchapakesan
                           BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 3                         DROOKS, LINCENBERG & RHOW, P.C.
 4
                           By:   /s/ Ariel A. Neuman
 5                               Ariel A. Neuman
                                 Attorneys for John Brunst
 6

 7                         Bruce Feder
                           FEDER LAW OFFICE, P.A.
 8
                           By:   /s/ Bruce Feder
 9                               Bruce Feder
10                               Attorneys for Scott Spear

11
                           David Eisenberg
12                         DAVID EISENBERG, P.L.C.
13
                           By:   /s/ David Eisenberg
14                               David Eisenberg
                                 Attorneys for Andrew Padilla
15

16
                           Joy Bertrand
17                         JOY BERTRAND, ESQ.
18
                           By:   /s/ Joy Bertrand
19                               Joy Bertrand
                                 Attorneys for Joye Vaught
20

21

22

23

24

25

26

27

28
                                  2
             DEFENDANTS’ SUPPLEMENT TO MOTION TO CONTINUE TRIAL
             Case 2:18-cr-00422-SMB Document 1116 Filed 01/25/21 Page 5 of 5




 1
     On January 25, 2021, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4   Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:

 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
 8
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
 9   Andrew Stone, andrew.stone@usdoj.gov
10   Daniel Boyle, daniel.boyle2@usdoj.gov

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                         DEFENDANTS’ SUPPLEMENT TO MOTION TO CONTINUE TRIAL
